In a matrimonial action in which the parties were divorced by a decree of the Dominican Republic, dated February 18, 1984, the plaintiff appeals from an order of the Supreme Court, Nassau County (Diamond, J.), dated September 1, 1987, which denied her application (1) to adjudge the defendant in contempt, (2) for a money judgment for arrears in support payments, and (3) for an award of counsel fees.
Ordered that the order is affirmed, with costs.
The plaintiff’s application, inter alia, for a judgment for *697arrears and a contempt adjudication, pursuant to Domestic Relations Law §§ 244 and 245, respectively, was properly denied. The foreign divorce decree at issue neither incorporates the parties’ separation agreement by reference nor specifically directs payment by the defendant of any stated sum (Baker v Baker, 66 NY2d 649; Sileo v Sileo, 115 AD2d 535). Further, neither law of the case nor any theory of equitable estoppel based upon the defendant’s earlier efforts to reduce his support obligation compels a different result. There is no court order or judgment which directs the defendant to pay the sums now sought by the plaintiff (cf., Baratta v Baratta, 122 AD2d 3). The monetary relief which the plaintiff seeks must, therefore, be pursued by a plenary action on the agreement. Mollen, P. J., Brown, Kunzeman and Hooper, JJ., concur.